Citation Nr: 0735317	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-02 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
left knee impairment, status post reconstruction, status post 
failed medial collateral ligament thermal repair (hereinafter 
referred to as a "left knee disability").


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from December 1996 to 
December 2000.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In January 2006, the veteran's case was transferred to the VA 
RO in Pittsburgh, Pennsylvania, that currently has 
jurisdiction of his claim.

In December 2003, the veteran requested to testify at a 
hearing at the RO before a Veterans Law Judge (hereinafter 
referred to as a "Board hearing").  In a March 2006 letter, 
the Pittsbrugh RO advised the veteran that his claims file 
was transferred to that office and acknowledged his request 
for a Board hearing that was made while he lived in 
California.  Noting that he lived overseas, the RO advised 
the veteran that he could submit a sworn deposition or other 
written testimony or evidence to the Board.  The RO told the 
veteran that he could request to have a hearing at any RO 
before local personnel when in the United States, if he 
provided advanced notice.  He did not respond to the RO's 
letter.

The veteran was scheduled for a Board hearing in Pittsburgh, 
Pennsylvania, in August 2007, but failed to report and did 
not request that the hearing be rescheduled.  As such, the 
Board believes all due process requirements were met with 
regard to his hearing request.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by subjective complaints of significant pain, 
swelling, and instability, with clinical findings of 
tenderness, some laxity and discomfort, weakness, and 
limitation of motion, with a need to use a knee brace and an 
antalgic gait, but without ankylosis of the knee or x-ray 
evidence of arthritis.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for a left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5257 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a July 2007 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for an increased initial rating for his 
left knee disability is being denied, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In an October 2001 letter, issued prior to the December 2001 
rating decision, and in a November 2004 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Factual Background

Service medical records indicate that, in May 1999, the 
veteran injured his left knee and tore his medial collateral 
ligament (MCL).  Initial treatment was conservative and non-
surgical, but unsuccessful.  He reinjured his knee in August 
1999, according to a December 1999 clinical record.  In 
February 2000, the veteran underwent left arthroscopy, with 
left knee MCL thermal repair that was, ultimately, 
unsuccessful.  He used a knee brace and physical therapy that 
did not resolve his symtoms of pain and instability.  In May 
2000, left knee medial collateral ligament augmentation and 
reconstruction with hamstring graft was performed.  The 
veteran initially again did well with increased stability but 
had decreased range of motion and persistent medial knee 
pain.  He was advised to use a knee brace and underwent 
physical therapy.  

VA medical records, dated in June 2000, indicate that when 
evaluated in the physical therapy clinic, the veteran had a 
chronic MCL tear that was repaired in February.  The veteran 
said a second reconstruction was performed in May 2000 and he 
had a rod and screw in his left knee.  He wore an over the 
shelf knee brace locked at 0 degrees of extension, while 
waiting for the custom brace.  He walked with crutches with a 
non weight bearing gait and performed limited exercises at 
home.  Range of motion of the left knee was from 5 to 75 
degrees active motion before exercise, and from 2 to 75 
degrees active motion after exercises.  There was moderate 
effusion and severe atrophy and weakness of the left quad.  
When seen at the end of June 2000, the record indicates he 
was seen on a daily basis, made good improvement and had no 
significant pain.  Range of active motion of the left knee 
was from -2 to 90 degrees and passive motion was from 0 to 90 
degrees.  The veteran was returned to active duty.

A July 2000 Medical Evaluation Board report reflects that the 
veteran achieved the maximum benefit of outpatient care and 
was referred to a Physical Evaluation Board for disability 
discharge.  Examination findings at that time indicated his 
incision was well-healed.  There was mild effusion of the 
left knee.  It was stable in varus and valgus at 0 and 30 
degrees.  Range of motion of the left knee was from 0 to 90 
degrees.  He complained of medial tenderness to palpation and 
medial pain with varus and valgus applied stress.  There was 
quadriceps atrophy.  X-rays of the left knee showed surgical 
hardware in good position.  

Post service, in October 2001, VA, through QTC, afforded the 
veteran, who was 23 years old, a medical examination.  The 
examination report reflects the veteran's history of knee 
injury in service and subsequent surgeries in February, 
March, and May 2000.  It was noted that after discharge he 
worked for a construction company and re-injured his left 
knee in a March 2001 work-related injury.  He was unable to 
work since that time, was undergoing physical therapy, and 
was awaiting further orthopedic surgery.  The veteran 
complained of weakness and stiffness of the left knee, with 
difficulty ambulating for any prolonged period of time, and 
an inability to squat or arise from a squat without 
significant pain and weakness.  With his knee brace, he 
denied significant knee pain and, without it, he had easy 
fatigue and a significant amount of left knee pain.  

On examination, the veteran was 5 feet 11 inches tall and 
weighed 232 pounds.  A surgical scar of the left knee at the 
medial aspect of 11.5 centimeters (cm.) in length and 1 cm. 
in width was noted.  There was no tenderness, underlying 
tissue loss, disfigurement, keloid formation, or limitation 
of function secondary to the scar.  It was blank with skin on 
appearance.  There was no abnormality of the left knee noted 
on inspection and no sign of abnormal weight bearing.  The 
veteran required a brace for the left knee due to weakness 
and the knee surgeries.  His posture was normal.  There was a 
slightly abnormal gait, suggestive of a limp secondary to 
left knee pain and weakness.  There was also some limited 
function of standing and walking secondary to the left knee 
pain and stiffness.  The left knee appeared abnormal.  There 
was some abnormal movement, without any significant 
instability.  Some weakness was noted with no swelling or 
effusion.  

Further, range of motion of the left knee was flexion to 0 to 
90 degrees and extension was to 0 degrees.  It was noted that 
the range of left knee motion was additionally limited by 
pain.  Drawer test was normal and Mc Murray's test was 
abnormal due to a pain and stiffness.  X-ray of the left knee 
revealed changes related to the previous surgery with 
surgical hardware in place.  The diagnosis was rupture of the 
MCL and posterior cruciate ligament (PCL) related to August 
1999 injury with subjective weakness and pain in the left 
knee and objective postoperative changes of the knee 
including decreased range of motion.  Dr. E.S. said that the 
veteran was unable to adequately perform the duties of his 
usual occupation of construction work due to left knee pain, 
stiffness, and weakness and that the veteran's daily 
activities were limited by left knee weakness.   

VA medical records indicate that, in February 2002, the 
veteran was seen in the clinic for examination and medication 
for his left knee.  He believed he reinjured his left knee in 
a work related injury in March 2001.  Chronic left knee pain 
was assessed and ibuprofen recommended. 

An October 2002 Worker's Compensation Appeals Board record 
includes a portion of an August 2002 examination report 
prepared by G.S.W., M.D., apparently in conjunction with the 
veteran's March 2001 knee injury.  Results of a July 2001 
private magnetic resonance image (MRI) were noted to be that 
the veteran's medial collateral ligament appeared intact with 
no evidence of meniscal tear and intact cruciate ligaments, 
and there was a possibility of adhesive capsulitis.  The 
veteran was seen at the examination wearing a stabilizing 
left knee brace that was removed for evaluation purposes.  

On examination, there was thickening about the left knee.  
There was a 4 inch scar and multiple scars about the left 
knee, including a lateral parapetellar scar.  Palpation of 
the medial and lateral joint caused left knee discomfort.  
There was tenderness to the medial aspect of the tibial 
plateau and all about the left knee.  Patella pressure caused 
left knee discomfort.  Crepitus was noted.  Passive extension 
was not uncomfortable.  There was no laxity of the medial or 
lateral collateral ligaments.  McMurray's test was negative, 
drawer sign evaluation could not be performed, and findings 
were positive for pivot shift and Lachman's test on the left.  
Rotary instability could not be evaluated.  The veteran was 
observed to have an antalgic component to his gait and he had 
difficulty performing heel and toe walking tests.  Sensory 
examination was essentially normal.  Range of motion of the 
left knee was from was 80 of flexion (normal is 135) to 180 
of extension (normal is 180 degrees).  Muscle strength 
revealed no gross weakness and the left thigh above the 
patellae was 1/2 inch less than the right thigh in 
circumference.   X-rays showed a screw in place in the distal 
attachment of the medial collateral ligament horizontally in 
the tibia.  

Further, the diagnosis was status post four knee surgeries, 
preexisting.  A future knee replacement was mentioned.  The 
physician noted the veteran's preexisting symptomatic 
disability before his work-related injury.  Objective 
disability factors included the veteran's use of a knee 
brace, his left knee thickening, multiple preexisting scars, 
pain on palpation over the left knee medial and lateral joint 
lines and medial tibial plateau, instability with positive 
pivot and Lachman's test, and wasting of the left knee, 
probably preexisting and reduced motion.  Subjectively, the 
veteran complained of left knee pain evaluated as slight to 
moderate that worsened with prolonged standing and walking.  
Dr. G.S.W. said the veteran had a significant preexisting 
problem and that, without review of his records, it appeared 
approximately two thirds of the veteran's current disability 
was a preexisting condition and the remaining one-third was 
attributed to the recent work-related injury in March 2001.  
A subsequent addendum reflects Dr. G.S.W.'s review of the 
veteran's medical records from April to October 2001.

A May 2003 VA medical record reflects the veteran's history 
of four prior left knee surgeries, most recently three years 
earlier.  The record indicates the veteran re-injured his 
left knee when he climbed over a fence.  He reported 
continued sharp pain and swelling and thought something tore 
in his knee.  He had difficulty putting weight on it and used 
crutches.  He was seen at another hospital and x-rays 
revealed deformed and broken screws, with no new fractures.  
On examination, the veteran's left knee was in a brace with 
mild to moderate swelling.  There was tenderness to palpation 
in the joint line, with mild swelling of the lower extremity 
and the foot.  There were good dorsalis pedis pulses.  He had 
an occasional numbness and tingling sensation in the toes of 
his left foot.  He walked with crutches and felt increased 
pain with placing pressure on his left foot.   New x-rays did 
not show any displacement of the orthopedic screw or plate or 
a fracture.  The assessment was left knee injury status post 
four surgeries in the past.  He was advised to use ice as 
needed, elevate his left leg, and take ibuprofen.  An 
orthopedic referral was requested.

In June 2003, the veteran was evaluated in the VA outpatient 
orthopedic clinic.  It was noted that he injured his left 
knee in 1998 when he tore his ACL.  In 1999, he underwent 
thermal graft reconstruction and, in 2000, underwent 
arthroscopy without specific procedure.  In May 2000, he 
underwent a second reconstruction of the MCL.  The previous 
month he fell and developed left knee pain and wore a hinged 
brace for the past month.  He had no instability while in the 
brace.  On examination, there was moderate effusion.  Range 
of motion of the left knee was from 0 to 125 degrees with no 
instability.  There was no appreciable posterior sag and no 
joint line tenderness.  Lachman's test was positive.  The 
assessment was probable ACL injury.  The clinical plan 
included a MRI to evaluate the ACL and physical therapy.

When seen in the VA outpatient orthopedic clinic in December 
2003, it was noted that the veteran was wearing a hinged 
brace that provided no benefit regarding pain relief or 
stability.  He had physical therapy that was also not 
beneficial.  He complained of persistent popping, clicking 
noises, and persistent knee effusion.  His said his pain was 
medial more than lateral-sided.  On examination, there was 
mild peripatellar effusion.  Range of motion of the left knee 
was from 0 degrees of extension to 90 degrees of flexion.  
There was pain on maximum flexion, particularly along the 
medial aspect of the knee.  There was tenderness to palpation 
at the "MJL/LJL" (medial joint line and lateral joint 
line).  Lachman's test was positive with a soft endpoint.  
There was a positive posterior sag and posterior drawer sign.  
Testing was negative for instability at 0 degrees/30 degrees 
of flexion.  He was unable to perform the McMurray test 
secondary to range of motion limitation.  It was noted that a 
prior MRI study revealed an ACL rupture.  The PCL appeared 
completely intact on the MRI.  It was also noted that the MRI 
was a limited study due to hardware along the medial aspect 
of the tibial plateau.  The assessment was ACL rupture that 
was clinically and radiographically confirmed.  He also 
demonstrated clinical findings consistent with a PCL rupture 
although the MRI did not corroborate it.  The possibility of 
further surgical intervention was raised.  He was advised to 
use a hinged knee brace as needed.     

According to an April 2004 VA medical record, the veteran was 
seen in the outpatient clinic  for complaints of left knee 
pain that worsened in the past week, with locking, giving 
way, and swelling.  His injury to his ACL, PCL, and MCL, and 
two surgeries was noted.  On examination, there was no 
swelling, effusion, tenderness, or erythema.  There was some 
laxity in the PCL.  X-ray of the left knee showed no acute 
problems.

III. Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2007).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

The Board notes that the December 2001 rating decision 
granted service connection and a 30 percent rating for the 
left knee disability.  In October 2002, the RO received the 
veteran's timely claim for an increased rating for his 
service-connected left knee disability.  The Court has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2007).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected left knee disability is 
evaluated as 30 percent disabling under DC 5257 for knee 
impairment, including instability or recurrent subluxation.  
38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, severe knee 
impairment warrants a 30 percent rating.  Id.  That is the 
maximum rating available under DC 5257.

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating. 8 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261, separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2007).  See also 
VAOPGCPREC 9-2004 (indicating that the veteran may receive 
separate ratings under DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension) for disability of 
the same joint).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2007).

Under DC 5256, that evaluates ankylosis of the knee, a 40 
percent rating is warranted for a knee in flexion between 10 
and 20 degrees; a 50 percent rating is warranted for a knee 
in flexion between 20 and 45 degrees; and a 60 percent rating 
is warranted for a knee in extremely unfavorable ankylosis, 
in flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, DC 5256 (2007).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

Upon review of the probative and competent medical evidence 
of record, the Board is of the opinion that an initial rating 
in excess of 30 percent for the veteran's service-connected 
left knee disability is not warranted.  The October 2001 VA 
examination report describes the veteran's report of chronic 
left knee pain with instability and weakness.  The examiner 
said there was some weakness and limited function with 
standing and walking.  The veteran wore a knee brace and 
walked with a slight abnormal gait suggestive of a limp.  
Range of motion of the left knee was from 0 to 90 degrees, 
with additional motion limited by pain, and with no 
significant instability.  The October 2002 report from Dr. 
G.S.W. reflects an antalgic component to the veteran's gait 
and range of left knee motion from 0 to 80 degrees.  
Objective disability factors included the veteran's knee 
brace, left knee thickening, pain on palpation, instability 
with positive pivot, and left knee wasting.  

Although, when seen in the VA orthopedic clinic in May 2003, 
left knee range of motion was from 0 to 125 degrees with no 
instability and no joint line tenderness, in December 2003, 
range of left knee motion was from 0 to 90 degrees with 
effusion and tenderness.  In an April 2004 VA medical record 
he complained of pain, swelling and giving way but, on 
examination, there was no evidence of swelling or effusion, 
although there was some PCL laxity.  X-rays taken at that 
time showed no acute problems.  Here, the collective 
objective findings are not remotely suggestive of ankylosis 
of the left knee with flexion between 10 and 20 degrees such 
as to warrant a 40 percent rating under DC 5256.  Such a 
level of disability attributed to the veteran's service-
connected left knee disability is not shown by the objective 
medical evidence of record.

Furthermore, in this case, the medical evidence of record 
does not show that the veteran's left knee motion has been 
limited to the extent necessary to meet the criteria for even 
a compensable rating under Diagnostic Codes 5260 or 5261.  
For example, at the VA medical examination in October 2001, 
range of motion was from 0 to 90 degrees with additional 
motion limited by pain, in October 2002 it was from 0 to 80 
degrees and, in May 2003 it was from 0 to 125 degrees, 
although in December 2003, it was from 0 to 90 degrees.  
While, in his October 2002 notice of disagreement, the 
veteran argues that his records refer to the need for a 
complete knee replacement and this may be true at some future 
time, these findings, including the veteran's estimates, do 
not warrant a compensable rating under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, DCs 5260, 5261.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  Moreover, there is no evidence of arthritis 
in the joint.

Additionally, the record does not contain X-ray evidence of 
arthritis and painful knee motion.  Thus, a separate 10 
percent rating is not appropriate.  Hicks v. Brown, 8 Vet. 
App. 417 (1995); see also 38 C.F.R. § 4.59.

In light of the veteran's complaints of more than severe 
disability, the Board has also considered 38 C.F.R. §§ 4.40 
and 4.45 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  In that regard, it is noted 
that the record contains subjective complaints of severe left 
knee pain and instability that the veteran indicates limits 
his ability to walk and stand.  Examiners have noted the 
veteran's left knee weakness, and some left quadriceps 
atrophy was noted by the July 2000 and October 2002 
examiners.  The veteran's current 30 percent rating is based 
on his symptoms of knee pain, instability, limitation of 
motion, and functional loss.  38 C.F.R. § 4.71, DC 5257

However, the Board finds that the criteria for a rating in 
excess of 30 percent have not been met under 38 C.F.R. §§ 
4.40 and 4.45.  With regard to establishing loss of function 
due to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40. The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
left knee disability are contemplated in the currently 
assigned 30 percent rating.  There is no indication that 
pain, due to disability of the left knee, causes functional 
loss greater than that contemplated by the 30 percent 
evaluation now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown.

Nor is a separate compensable rating warranted for the 
veteran's left knee surgical scars.  In October 2001, Dr. 
E.S. reported that there was no tenderness associated with 
the 11.5 cm. knee scar that was blank with the skin on 
appearance.  Nor was there underlying tissue loss, 
disfigurement, or limitation of motion secondary to the scar.  
In October 2002, Dr. G.S.W. noted multiple knee scars, but 
did not attribute any disability to them.  The objective 
medical evidence does not show that the appellant has 
functional loss, pain or other disability due to any left 
knee scar.  See 38 C.F.R. § 4.118, DCs 7801 to 7805 (2002) 
and (2007), effective prior to or after August 30, 2002.  
Furthermore, there is no medical evidence of record 
documenting any complaints, findings, or diagnosis of any 
problem due to scarring or the finding of any scar large 
enough that it would warrant a compensable rating on the 
basis of size alone.  38 C.F.R. § 4.118 (2007). 

The preponderance of the objective medical evidence of record 
is against the veteran's claim for a rating in excess 30 
percent for his service-connected left knee disability.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was frequently hospitalized for his service-connected left 
knee, although it appears he may have had knee surgery in 
January 2004.  In addition, although in his written 
statements in support of his claim, the veteran seemed to 
indicate that he was unable to work due to his left knee, the 
veteran was employed until he had a work-related injury in 
March 2001, and there is no evidence revealing that his 
condition caused marked interference with employment, e.g., 
employers' statements or sick leave records, beyond that 
already contemplated by the schedular rating criteria.  
Consequently, while the veteran's left knee disability may 
well cause some impairment in his daily activities, as noted 
by the doctor in October 2001, there is nothing in the record 
to distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Thus, based on the record, the Board 
finds that the currently assigned 30 schedular rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected left knee disorder.  See 38 C.F.R. § 4.1; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected left 
knee disability, as the Court indicated can be done in this 
type of case. Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial rating in excess of 30 percent for a left knee 
disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


